Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The applicant’s priority to provisional application 63/086661 filed on October 2nd, 2021 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on December 13th, 2021 has been considered by the examiner.

Claim Objections
	Claims 1-10 are objected to because of the following informalities:  in claim 1, L9 “the digital image” should be “a digital image;” in claim 3, L4 “the value channel of the HSV image” should be “a value channel of the HSV image. Appropriate correction is required.

Applicant is advised that should claim 14 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The applicant is advised that when the term “or” or “and/or” is used only one of the options has to be found in the prior art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 (L1-2) is rendered indefinite for reciting “the computing device is further configured to cause the computing device to.” This phrase is also present in claim 3 (L2-3) and claim 6 (L1-2) These claims will be interpreted as if they read “the program instructions are further configured to cause the computing device to.”

Claim 7 is rendered indefinite for reciting “the controller.” There is no antecedent basis for this limitation in the claim. Claim 7 will be interpreted as if it was dependent on claim 5.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anup et al. (US 10099259), hereafter Anup and further in view of DeFillipi et al. (US 9731328), hereafter DeFillipi.

With regards to claim 1 Anup discloses a system for grading peanut maturity (Abstract), comprising: a sample feeder (feeding unit 2), the sample feeder configured to supply individual peanuts of a plurality of peanuts of a peanut sample to an imaging area (optic units 3: Col. 6, L48-35); a sorting board (conduits 6) comprising a plurality of chutes (collecting chutes 9), a plurality of ejector units (air ejectors 8); each chute of the plurality of chutes designated for a grade of peanut; computing device comprising at least one hardware processor (Col. 5, L58-61); and program instructions executable in the computing device that, when executed by the computing device, cause the computing device to: obtain the digital image of the individual peanut (via cameras 4; Col. 6, L48-35); determine the grade of the individual peanut (Col. 6, L50-53); and sort the individual peanut based on the grade of the individual peanut (Col. 8, L32-38). Anup does not disclose a plurality of gates.
However, DeFillipi discloses sorting using a plurality of gates (flippers, Col. 6, L36-40). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the air ejector as disclosed by Anup with the gates as disclosed by DeFillipi because it is considered to be a simple substitution of known components (MPEP 2143.I.B). This substitution would be obvious to reduce costs by not having to use an outside air supply 

With regards to claim 4, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup further discloses a camera (4) positioned to capture the digital image of each individual peanut of the plurality of peanuts of the peanut sample in the imaging area, the camera in data communication with the computing device.

With regards to claim 5, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup further discloses a controller configured to actuate a combination of gates of the plurality of gates, the controller in data communication with the computing device (Col. 8, L32-38).

With regards to claim 6, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup further discloses wherein the program instructions are further configured to cause the computing device to: determine a designated chute to receive the individual peanut based on the grade of the individual peanut (Col. 6, L53-59); determine a gate or a combination of gates to be actuated to deliver the individual peanut to the designated chute (Col. 8, L32-38).

With regards to claim 7, Anup and DeFillipi disclose all the elements of claim 5 as outlined above. Anup further discloses wherein the controller receives a signal to actuate a gate or a combination of gates (Col. 8, L32-38).

With regards to claim 8, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup further discloses wherein the sorting board is positioned on an incline, wherein the imaging area is positioned at the top of the incline, and the individual peanuts move on the incline of the sorting board by gravity (Col. 6, L18-20).

With regards to claim 9-10, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup does not disclose herein the sample feeder is configured to orient in a direction and align the peanuts in a line, wherein the sample feeder is a rotational/linear vibrational feeder, a gravitational feeder, a conceptual force feeder, or a mechanical push feeder.
However, DeFillipi discloses wherein the sample feeder is configured to orient in a direction and align the peanuts in a line (Col. 4, L22-24), wherein the sample feeder is a rotational/linear vibrational feeder (drum 30), a gravitational feeder, a conceptual force feeder, or a mechanical push feeder. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the feeder disclosed by Anup with the feeder disclosed by DeFillipi in order to achieve a more accurate sort. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anup and DeFillipi as applied to claim 1 above , and further in view of Guo (CN 109886948).

With regards to claims 2-3, Anup and DeFillipi disclose all the elements of claim 1 as outlined above. Anup and DeFillipi do not disclose wherein the program instructions are further configured to cause the computing device to: define a contour region of the of the individual peanut in the obtained digital image of the individual peanut, wherein the grade of the individual peanut is determined based on analysis of an average color within the contour region of the image, wherein the digital image of the individual peanut is a Hue- Saturation-Value (HSV) image and the program instructions are further configured to cause the computing device to: adjust the value channel of the HSV image to diminish shadows; convert the HSV image to a grayscale image remove background noise of the grayscale image; detect edges of the individual peanut in the grayscale image; define a region within a contour of the individual peanut based on the detected edges; and calculate an average color of the digital image within the defined region.
However Guo discloses wherein the program instructions are further configured to cause the computing device to: define a contour region of the of the individual peanut in the obtained digital image of the individual peanut (P0022), wherein the grade of the individual peanut is determined based on analysis of an average color within the contour region of the image (P022), wherein the digital image of the individual peanut is a Hue- Saturation-Value (HSV) image (P066) and the program instructions are further configured to cause the computing device to: adjust the value channel of the HSV image to diminish shadows (P0022); convert the HSV image to a grayscale image; remove background noise of the grayscale image (P0022); detect edges of the individual peanut in the grayscale image; define a region within a contour of the individual peanut based on the detected edges (P0022); and calculate an average color of the digital image within the defined region (P0023). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to process the digital image of Anup in the manner disclosed by Guo in order to more accurately determine the grade of the individual peanut.

Claim(s) 11-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anup, further in view of DeFillipi and Guo.

With regards to claim 11, Anup discloses an automated method for grading peanut maturity (Abstract) comprising: feeding individual peanuts of a peanut sample using a sample feeder (feeder unit 2), feeding an individual peanut to an imaging area (Col. 6, L34-36); obtaining a digital image of the individual peanut (Col. 6, L38-45); determining a grade of the individual peanut (Col. 6, L50-53); and sorting the individual peanut in a chute (9) of a sorting board (conduits 6) based on the grade of the individual peanut (Col. 8, L32-38). Anup does not disclose that the sample feeder puts the peanuts in a line.
However, DeFillipi discloses placing individual peanuts of a plurality of peanuts of a peanut sample in a line using a mechanical sample feeder (Col. 4, L22-24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the feeder disclosed by Anup with the feeder disclosed by DeFillipi in order to achieve a more accurate sort. Anup and DeFillipi do not disclose determining a grade of the individual peanut based on an average color. 
However, Guo discloses determining a grade of the individual peanut based on an average color (P0099). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to determine peanut grade as disclosed in Anup using average color as disclosed by Guo because it is a combination of known methods (MPEP 2143.I.B) which would provide a more accurate sort.  

With regards to claim 12, Anup, DeFillipi, and Guo disclose all the elements of claim 11 as outlined above. Anup does not disclose wherein placing individual peanuts of the plurality of peanuts of the peanut sample in a line comprises a sample feeder mechanically ordering the individual peanuts by translational and rotational motion.
However, DeFillipi discloses wherein placing individual peanuts of the plurality of peanuts of the peanut sample in a line comprises a sample feeder (drum 30) mechanically ordering the individual peanuts by translational and rotational motion. Therefore, the combination of Anup and DeFillipi discloses this feature.

With regards to claim 13, Anup, DeFillipi, and Guo disclose all the elements of claim 11 as outlined above. Anup further discloses wherein sorting the individual peanut comprises actuating an ejector or combination of ejectors based on the grade of the individual peanut (Col. 8, L32-38). Anup does not disclose that these ejectors are gates. 
However, DeFillipi discloses sorting using a plurality of gates (flippers, Col. 6, L36-40). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the air ejector as disclosed by Anup with the gates as disclosed by DeFillipi because it is considered to be a simple substitution of known components (MPEP 2143.I.B). This substitution would be obvious to reduce costs by not having to use an outside air supply.


With regards to claim 15, Anup, DeFillipi and Guo disclose all the elements of claim 11 as outlined above. Anup further discloses wherein determining a grade of the individual peanut based on the average color comprises: obtaining a digital image of the individual peanut (Col. 6, L38-45). Anup and DeFilipi do not disclose the specifics of the digital image processing.
However, Guo discloses diminishing shadows in the digital image (P022); converting the digital image to a grayscale image (grayscale is obvious variant of binary based on the material being sorted; P0020-21); removing background noise from the grayscale image (P022); detecting edges in the grayscale image (P022; positional information); obtaining a contour; and extracting color value within the contour of the individual peanut (P023). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to process the digital image of Anup in the manner disclosed by Guo in order to more accurately determine the grade of the individual peanut.

With regards to claim 16, Anup, DeFillipi and Guo disclose all the elements of claim 11 as outlined above. Anup does not disclose the specifics on digital image processing. However, Guo discloses the specifics of the digital image processing (See rejection of claim 15 above). Guo further discloses, wherein determining a grade of the individual peanut based on the average color comprises: obtaining an HSV image of an individual peanut, the HSV image having hue- saturation-value (HSV) channels (P066). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to process the digital image of Anup in the manner disclosed by Guo in order to more accurately determine the grade of the individual peanut.

With regards to claim 17, Anup, DeFillipi and Guo disclose all the elements of claim 11 as outlined above. Anup and DeFillipi do not disclose wherein obtaining a digital image comprises: capturing an RGB image comprising pixels having red-blue-green (RGB) channels; converting the RGB channels of the pixels to hue-saturation-value (HSV) channels to obtain an HSV image.
However, Guo discloses wherein obtaining a digital image comprises: capturing an RGB image comprising pixels having red-blue-green (RGB) channels; converting the RGB channels of the pixels to hue-saturation-value (HSV) channels to obtain an HSV image (P066). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to obtain a digital image in the RGB space before converting it to HSV in order to reduce costs by using a simple camera. 

Claims 19-20 include features that have already been rejected in the above claims. The added feature in this claims is the use of a non-transitory computer-readable computer product which is disclosed by Guo (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a non-transitory computer-readable computer product as disclosed by Guo in the system disclosed by Anup and DeFillipi because it is known in the art to use non-transitory computer-readable computer product in order to store sorting instructions

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anup, DeFillipi and Guo as applied to claim 11 above, and further in view of Boldor et al. (Computer Assisted Color Classification of Peanut Pods), hereafter Boldor. 

With regards to claims 14 and 18 Anup, DeFillipi and Guo disclose all the elements of claim 11 as outlined above. Anup, DeFillipi and Guo do not disclose counting a number of individual peanuts of the peanut sample in each grade; determining a number of days remaining until harvest.
However, Boldor discloses counting a number of individual peanuts of the peanut sample in each grade; determining a number of days remaining until harvest (pg1, col. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the grade of the individual peanuts as determined by Anup, DeFillipi and Guo in the manner disclosed by Boldor to increase yield of the peanut crop as a whole. 

Prior Art Not Relied Upon
Xin et al (CN 111250426 A) also discloses a peanut sorter but was not relied upon, in order for the record to be as clear as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653